Nannette H. Hegerty
Police Department ohiei or Police

PERsoNNEL oRoER 2007 - 212 `

 

September 7, 2007

RE: DISC|PL|NARY ACT|ON

POLICE OFF|CER ALEXANDER C. AYALA (014096), Second District, charged
With violation of Department Rules and Procedures as follows:

Rule 4, Section 2/105.00: Untruthfulness.

Rule 4, Section 2/110.00: Failure to promptly communicate
to his commanding officer
information the Department
takes cognizance.

The charges having been substantiated he is found guilty as charged and the
penalty adjudged appropriate by the Chief of Police is as follows:

Untruthfulness. ` Discharged from the Department.
Failure to promptly communicate Ten (10) day suspension Without
to his commanding officer pay.

information the Department
takes cognizance

lt is hereby ordered that POLICE OFFlCER ALEXANDER C. AYALA be
suspended Without pay for ten (10) Worl<ing days. lt is also ordered that POLICE
OFFICER ALEXANDER C. AYALA be discharged from the Department. [To be removed
from the payroll When appeal time limit is tolled (ten days after date of service of this

order), if discharge is not appealed.]

NANNETTE H. HEGERT

NHH:smc CH'EF OF POLICE
(07-0394)

Police Adminislration Building, 749 West Slate Streel, Post Oflice Box 531, Milwaukee, Wisconsin 53201-0531 (414) 933-4444
S` -: : ' k l'
ease 2:16-cv-01039-W§’B° 'ifil&*i£l’d?ll“ér§'ittd eiB%i§%°T of 7 Documem 80-23

 

Edwarcl A. F|ynn

Wa.)l]kee Police Department chief or Police

PERSONNEL ORDER 2008 - 08
January 14, 2008
RE: lVlOD|FlCAT|ON OF DlSC|PL|NARY ACT|ON

POL|CE OFF|CER ALEXANDER C. AYALA (014096), Personnel Division, was
dismissed from the Department for violation of Department Rules and Procedures as follows:
Rule 4, Section 2/105.00: Untruthfu|ness. POL|CE OFFlCER ALEXANDER C. AYALA also
received a ten (10) day suspension for violation of Rule 4, Section 2/110.00: Failure to promptly
communicate to his commanding officer information the Department takes cognizance
(Personnel Order #2007 - 212, promulgated by CH|EF OF POL|CE NANNETTE H. HEGERTY
on September 7, 2007). POL|CE OFF|CER ALEXANDER C. AYALA appealed these charges
to the Fire and Police Commission. ln its decision, dated January 9, 2008, the Board of F_ire
and Police Commissioners ordered that relative to violation of Rule 4, Section 2/105.00,
POL|CE OFFICER ALEXANDER C. AYALA be suspended without pay for ten (10) working
days, to be imposed consecutive to the ten (10) day suspension imposed by CH|EF OF POL|CE
NANNETTE H. HEGERTY for the violation of Rule 4, Section 21110.00.

According|y, it is hereby ordered that POL|CE OFFICER ALEXANDER C. AYALA be
charged with the above violations of Department Rules and Procedures and serve a suspension
for a total of twenty (20) consecutive working days without pay. lt is hereby ordered that the
twenty (20) day suspension without pay shall commence January 9, 2008. POL|CE OFFICER
ALEXANDER C. AYALA will return to duty, lFebruary 6, 2008 after his scheduled off days.

/hm%

EDWARD A. FLYN
CH|EF OF POL|CE

EAF.'js

Police Administration Buildingl 749 West State Slreet, Post Olllce Box 531, |l.flilwaukeel Wisconsin 53201-053‘| (414) 933-4444
Web Site: hllp://www.mi|waukee. ov/po|ice

Case 2:16-cv-01089-WED Filed 04/22/19 age 2 of 7 Document 80-23

BOARD OF FlRE AND POL|CE CO[V]|V|iSSIONERS

OF THE CITY OF |V|ILWAUKEE

|n the matter of the appeal of

ALEXANDER C. AYALA - CO|V|PLA|NT

TO THE HONORABLE, THE BOARD OF F|RE AND POL|CE

CO|V|[V||SSIONERS OF THE ClTY OF i\/|ILVVAUKEE:

Now comes NANNETTE H. HEGERTY, Chief of the Police Department of the
City of l\/lilwaukee, and makes the following charges against POL|CE OFFICER
ALEXANDER C. AYALA, who, on September 7, 2007, was ordered suspended for ten

(10) working days and discharged from the Department.

COUNT #1 - RULE 4, SECTION 21105.00: Any member who is intentionally untruthful,
either orally or in writing, whether under oath or otherwise shall be subject to charges

inasmuch as untruthfulness is a serious disqualification for the police service

COUNT #1 - SPEClF|CAT|ON: That on lVlay 30, 2007, Police Officer Alexander C.
AVALA (off-duty) accompanied his mother to 310 East Knapp Street, the offices of
immigration and Customs Enforcement for her application for naturalization Officer
AYALA was interviewed at that time by DHS-ICE Special Agent STILLINGS. Officer

AYALA agreed to provide a Witness affidavit (Form |-215VV _ contained Within

1
Case 2:16-cv-01089-WED Filed 04/22/19 Page 3 of 7 Document 80-23

investigative packet). Special Agent ST|LL|NGS read (word for word) the beginning of
the affidavit which reads in part, “l, Alexander AYALA (handwritten), acknowledge that
the above named officer has identified himself to me as an officer of the United States
immigration and Naturallization Service authorized by the law to administer oaths and
take testimony in connection with the enforcement of the lmmigration and Nationality
laws of the United States. He has told me that my statement must be made freely and
voluntarily. l am willing to make such a statement. | swear that l Will tell the truth, the

whole truth, and nothing but the truth, so help me God."

ln the presence of Special Agent ST|LL|NGS, Officer AYALA raised his right
hand and swore or affirmed that he would tell the truth, the Whole truth, and nothing but
the truth. Officer AYALA wrote the following in part, l‘l’m Alexander C. AYALA, my
mother is l\/laria R. AYALA. l\/ly brother is Oscar'E. AYALA and lives in l\/lexico. Oscar
E. AYALA, l\/lexican citizen." Special Agent ST|LL|NGS then confirmed with Officer
AYALA that the statement he just provided was truthful, signing the affidavit and

indicating the time to be 3:04 p.m.1 on 05-30-07.

During his Pl-21 interview at the Professional Performance Division, Officer
AYALA admitted to authoring this document (Form l-215VV) and that his signature was
affixed at the bottom. Officer AYALA also admitted writing the statement, “l\/ly brother is
Oscar E. AYALA and lives in lVlexico.” When asked if this statement was true, Officer
AYALA stated that it was not. Officer A¥ALA admitted that at the time he affirmed the
statement, “lVly brother is Oscar E. AYALA and lives in l\/lexico,” he knew the statement

was not true lt should be noted that on l\/lay 30, 2007, Police Officer Oscar Ayala

2
Case 2:16-cv-01089-WED Filed 04/22/19 Page 4 of 7 Document 80-23

CORNEJO was taken into custody by Dl-lS-lCE agents and on lVlay 31, 2007, charged

With a violation of 18 U.S.C. 911 - Citizen of the United States (False Claims to USC).

Police Officer Alexander AYALA was intentionally untruthful, in writing, in

connection With an inquiry conducted by DHS-lCE.

COUNT #2 RULE 4, SECT|ON 21110.00: l\/lembers of the Department shall
communicate promptly to their commanding officer all catastrophes, crimes, suicides,
attempted suicides, fires, serious accidents, and all important public occurrences,
complaints, and information of which the Department takes cognizance which may
come to their attention. l\/lembers shall not withhold "tips" or information with a view to

personal achievement or for any other reason.

COUNT #2 SPEC|F|CAT|ON: That on November 26, 2001, Police Officer Jose A.
lVlORALES (also known as Police Officer Oscar Ayala CORNEJO) Was appointed to the
Department. Police Officer A|exander C. AYALA admitted knowing that at the time he
(Officer CORNEJO) was appointed to the position of police officer, Officer CORNEJO
Was not a legal resident of the United States. Officer AYALA indicated he has known
since approximately 1992 that Oscar CORNEJO Was not a legal United States resident.
Officer AYALA also indicated he did not report this information to any commanding

officer of the Departmentl nor to agents at immigration and Naturalization Services.

The resident status of Officer CORNEJO is an important public occurrence as,
among other things, it directly affects the credibility of criminal cases in which Officer

CORNEJO is involved. Additionally, the resident status of a police officer is information

3
Case 2:16-cv-01089-WED Filed 04/22/19 Page 5 of 7 Document 80-23

of Which the Department takes cognizance Officer AYALA had knowledge that Officer
CORNEJO was not a legal resident of the United States and failed to report that
information to the Department. Officer AYALA revealed his knowledge about Officer
CORNEJO’s resident status only when interviewed by agents from the Department of
Homeland Security _ lmmigration and Customs Enforcement, and the Professional

Performance Division on l\/lay 30, 2007 and June 26, 2007, respectively.

Police Officer Alexander AYALA failed to communicate promptly to his
commanding officer all important public occurrences, complaints, and information of

Which the Department takes cognizance

A copy of Personnel Order No. 2007-212 concerning the disciplinary action l

have taken against Police Officer Alexander C. AYALA is attached.

ln the interest of public welfare good order of the City, and for the good of the
police service the disciplinary action l have taken against Police Officer Ale)<ander C.
AYALA is required, such disciplinary action being set forth in Department Personnel

Order NO. 2007-212.

4
Case 2:16-cv-01089-WED Filed 04/22/19 Page 6 of 7 Document 80-23

Dated at l\/lilwaukee, Wisconsin this 7th day of September 2007.

z/ /ze

NANNETTE H. HEGERTY
cHlEF oF PoLlcE

NHH:smc
Attachr_nent (1)

5
Case 2:16-cv-01089-WED Filed 04/22/19 Page 7 of 7 Document 80-23

